DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Application Status
Claims 1-18 and 20-23 have been examined in this application. Claims 1 and 21 are amended. Claims 22-23 are new.  This is a Final Office Action in response to Arguments and Amendments filed on 10/25/2021. 

Office Action Formatting 
The following is an explanation of the formatting used in the instant Office Action:
[0001] – Indicates a paragraph number in the most recent, previously cited source;
[0001, 0010] – Indicates multiple paragraphs (in example: paragraphs 1 and 10) in the most recent, previously cited source;
[0001-0010] – Indicates a range of paragraphs (in example: paragraphs 1 through 10) in the most recent, previously cite source;
1:1 – Indicates a column number and a line number (in example: column 1, line 1);
1:1, 2:1 – Indicates multiple column and line numbers (in example, column 1, line 1 and column 2, line 2);
1:1-10 – Indicates a range of lines within one column (in example: all lines spanning, and including, lines 1 and 10 in column 1);
1:1-2:1 – Indicates a range of lines spanning several columns (in example: column 1, line 1 to column 2, line 1 and including all intervening lines); 
p. 1, ln. 1 – Indicates a page and line number;
¶1 – The paragraph symbol is used solely to refer to Applicant’s own specification (further example: p. 1, ¶1 indicates first paragraph of page 1); and
BRI – the broadest reasonable interpretation.


Response to Arguments
In response to the “Arguments and Amendments” dated 10/25/2021, with respect to the “Claim Rejections under 35 USC 112” section on pages 8-9, the Applicant argues that the amended claim language overcomes the 112 rejections to claims 19 and 21. The amendments have overcome some of the 112 rejections. However, there are still rejections remaining. Please see 112 section below. 
In response to the “Claim Rejections under 35 USC 102” section on pages 9-12 the Applicant argues that the prior art does not disclose the amended claim language including “wherein the plurality of operation values of the second operation member vary between 0% and 100%”. This argument is persuasive. Therefore, the rejection is withdrawn. However, a new rejection is made in view of newly found prior art references Gittenberger et al. (DE 102016211478) and Ballard (US 2012/0083958 A1). 

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:  
a) In Claim 1, “a first operation member that is configured to receive …” and “a second operation member that is configured to receive …” 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
	A review of the specification shows the that the following appears to be the corresponding structure described in the specification to these claim limitation(s)
	a) A “first operation member” is interpreted to be an accelerator level, button or pedal or equivalent as per the specification [0033]. A “second operation member” is interpreted to be a button, grip, or a foot lever or equivalent as per the specification [0033]. 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 21 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
With respect to the limitation, “wherein each of the plurality of maps is stored in the storage device separately from another map”, the specification is silent as to the maps being stored in this manner. Instead, the specification only states that the maps are stored in the storage device. Therefore, the subject matter is not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that at the time the application was filed the inventor or a joint inventor had possession of the claimed invention.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 21 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
With respect to the limitation, “wherein each of the plurality of maps is stored in the storage device separately from another map”, the wording is unclear and therefore indefinite because it is unclear what it means for the maps to be stored separately from another within the same storage device. Does this simply mean the stored values are different? Does it mean there is a separate physical location in the storage device that holds these maps? The specification is silent as to this separate storage configuration. Please see 112(a) section. The limitation is interpreted so that referring to a map corresponding to an operation value of a second operation member reads on it. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-6, 8-9, 17 and 20-21 is rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto (US 2011/0202222 A1) in view of Gittenberger et al. (DE 102016211478). 

As per Claim 1, Yamamoto discloses an electric vehicle comprising: 
an electric motor that drives the vehicle ([0007, 0060] Electric motor); 
a first operation member that is configured to receive an operation from a driver ([0035]; Fig. 1 Accelerator pedal 83); 
a second operation member that is configured to receive an operation from the driver ([0035]; Fig. 1 Shift lever 81); 
a storage device ([0035]; Fig. 1 ROM 74) having a plurality of maps stored therein that respectively correspond to a plurality of operation values of the second operation member, where each map includes information about a plurality of accelerator operation values, where the accelerator operation value is an operation value of the first operation member, and where information about each accelerator operation value defines driving forces to be output from the electric motor such that a particular driving force corresponds to a vehicle speed and an accelerator operation value ([0012, 0035-0036, 0041-0042, 0046-0047, 0060]; Fig. 3A Steps S100-S130, Fig. 7 For each gear range set by the driver through shifting (operation value of the second operation member) a map is stored that includes drive forces to be output based on speed and accelerator operation values, for example through an electric motor in an electric vehicle);
and a processor that refers to a map, among the plurality of maps, that corresponds to an operation value of the second operation member detected through a sensor and thereby calculates a driving force to be output from the electric motor based on a vehicle speed and an accelerator operation value detected through sensors ([0012, 0035, 0041, 0046-0047, 0060]; Fig. 3A Step S130 ECU 70 including CPU 72 calculates driving force to be applied to the electric motor based on vehicle speed and accelerator operation values detected through sensors, for example vehicle speed sensor 87 and gear range sensor 82), 
wherein the plurality of operation values of the second operation member vary between a low and high virtual gear range ([0036]; Fig. 1 Shift level values vary between low and high gear range). 

While, Yamamoto discloses operation values of the second operation member based on a shift of a lever variation, Yamamoto does not explicitly state that these operation values are recorded as percentages varying between 0-100%. 

However, Gittenberger teaches: operation values of a second operation member gear shift can be determined as a percentage varying between 0-100% ([0023]; Fig. 1 Gear shift lever position is a percentage value of max deflection). 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Yamamoto to include the above limitations as detailed in Gittenberger with the motivation being to detect for faulty sensor measurements and avoid erroneous determination of gear selection as detailed in Gittenberger [0023]. 

As per Claim 2, Yamamoto discloses the electric vehicle according to claim 1, wherein 2Application No. 15/976,816Docket NoYM-0526 
the plurality of maps include a first map corresponding to a first operation value of the second operation member and a second map corresponding to a second operation value of the second operation member ([0046-0047, 0060] Plurality of maps correspond to gear ranges SR1-SR6 determined by shift lever (at least a first and second map)), 
the second operation value is larger than the first operation value ([0035, 0047] Shift lever in direction towards higher gear range could be considered larger), and 
a driving force defined by the second map is smaller than a driving force defined by the first map in a partial region of vehicle speed when the first map and the second map are compared at the same accelerator operation value ([0047]; Where the vehicle speed V is constant, the required torque Tr* corresponding to the same accelerator pedal stroke Acc is set to be smaller as a larger virtual gear range is selected as the gear range SR).

As per Claim 3, Yamamoto discloses the electric vehicle according to claim 1, wherein 
the plurality of maps include a first map corresponding to a first operation value of the second operation member and a second map corresponding to a second operation value of the second operation member ([0046-0047, 0060] Plurality of maps correspond to gear ranges SR1-SR6 determined by shift lever (at least a first and second map)), 
the second operation value is larger than the first operation value ([0035, 0047] Shift lever in direction towards lower gear range could be considered larger), and 
a driving force defined by the second map is larger than a driving force defined by the first map in a partial region of vehicle speed when the first map and the second map are compared at the same accelerator operation value ([0047]; Where the vehicle speed V is constant, the required torque Tr* corresponding to the same accelerator pedal stroke Acc is set to be larger as a smaller virtual gear range is selected as the gear range SR).

As per Claim 4, Yamamoto discloses the electric vehicle according to claim 1, wherein 
the plurality of maps include a first map corresponding to a first operation value of the second operation member and a second map corresponding to a second operation value of the second operation member ([0046-0047, 0060] Plurality of maps correspond to gear ranges SR1-SR6 determined by shift lever (at least a first and second map)),
the second operation value is larger than the first operation value ([0035, 0047] Shift lever in direction towards higher gear range could be considered larger), and 3Application No. 15/976,816Docket NoYM-0526 
a rate of decrease in a driving force due to an increase in the vehicle speed in the second map is larger than a rate of decrease in a driving force due to an increase in the vehicle speed in the first map ([0047]; Fig. 7 Each accelerator value has a top portion where there is no decrease at the low vehicle speed range and a portion where there is no decrease at a high vehicle speed range. Therefore, a rate of decrease due to an increase in vehicle speed at a higher gear range is larger than a rate of decrease in a lower gear range when the middle portion of the map for the higher gear range is compared to the top or end portion of a map at a lower gear range). 

As per Claim 5, Yamamoto discloses the electric vehicle according to claim 1, wherein the processor calculates the driving force larger than 0 when the operation value of the second operation member is at a maximum ([0046-0047, 0060] Driving force is calculated for each gear range).

As per Claim 6, Yamamoto discloses the electric vehicle according to claim 5, wherein the plurality of maps include a map corresponding to the maximum operation value of the second operation member, and the map corresponding to the maximum operation value of the second operation member defines a driving force larger than 0 ([0046-0047, 0060] Driving force is calculated for each gear range and therefore includes a map with largest shift value defining driving force larger than zero).

As per Claim 8, Yamamoto discloses the electric vehicle according to claim 1, wherein
the processor selects and refers to the map corresponding to the operation value of the second operation member detected through the sensor among the plurality of maps ([0035, 0046-0047, 0060]; Map is referenced to determine driving torque based on gear range from shift position detected by gear range sensor 82).

As per Claim 9, Yamamoto discloses the electric vehicle according to claim 1, wherein at least three maps are stored as the plurality of maps in the storage device ([0046-0047] Maps are stored for gear ranges SR1-SR6 (at least 3)).

As per Claim 17, Yamamoto discloses the electric vehicle according to claim 1, wherein the second operation member is a lever ([0035] Shift lever 81).

As per Claim 20, Yamamoto discloses the electric vehicle according to claim 1, wherein each map includes information about the plurality of accelerator operation values from a lowest accelerator operation value to a highest accelerator operation value ([0046-0047]; Fig. 7 Each map for the set gear range includes the range of accelerator values).

As per Claim 21, Yamamoto discloses the electric vehicle according to claim 1, wherein each of the plurality of maps is stored in the storage device separately from another map ([0046-0047]; Fig. 7 Each map referenced is separated by gear range).


Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto (US 2011/0202222 A1) in view of Gittenberger et al. (DE 102016211478) in further view of Jager et al. (US 2004/0014564 A1). 

As per Claim 7, Yamamoto discloses the electric vehicle according to claim 1, wherein the plurality of maps include a first map corresponding to a first operation value of the second operation member and a second map corresponding to a second operation value of the second operation member ([0046-0047, 0060] Plurality of maps correspond to gear ranges SR1-SR6 determined by shift lever (at least a first and second map)),
the second operation value is larger than the first operation value ([0035, 0047] Shift lever in direction towards higher gear range could be considered larger), and 

Yamamoto does not disclose: 
the processor calculates the driving force by performing a complementing process between a driving force calculated from the first map based on the operation value of the first operation member and a driving force calculated from the second map based on the operation value of the first operation member when the operation value of the second operation member is between the first operation value and the second operation value.

However, Jager et al. teaches: 
the processor calculates the driving force by performing a complementing process between a driving force calculated from the first map based on the operation value of the first operation member and a driving force calculated from the second map based on the operation value of the first operation member when the operation value of the second operation member is between the first operation value and the second operation value ([0060-0073]; Fig. 2, Fig. 3a – Fig. 3b, Engine torque (driving force) is calculated from interpolating (complementing) an engine torque at sport mode level 100% at a set depression of gas pedal (a driving force calculated from 25the first map based on the operation amount of the first operation member) and an engine torque at sport mode level 0% at the same set depression of a gas pedal (a driving force calculated from the second map based on the operation amount of the first operation member) when a selector level is between sport mode level of 0% and 100% (operation amount of the second operation member is between the first operation amount and the second operation amount)). 
	
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Yamamoto to include the above limitations as detailed in Jager et al., with the motivation being to eliminate the need for storing multiple intermediate curve fields and save space in memory as detailed in Jager et al. [0063].

Claims 10-13 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto (US 2011/0202222 A1) in view of Gittenberger et al. (DE 102016211478) in further view of Mikami (US 5,839,533 A).

As per Claim 10, Yamamoto discloses the electric vehicle according to claim 1, wherein the processor uses a map, among the plurality of maps, corresponding to the operation value of the second operation member detected through the sensor, and calculates the driving force based on the vehicle speed and the accelerator operation value detected through the sensors ([0012, 0035, 0041, 0046-0047, 0060]; Fig. 3A Step S130 ECU 70 including CPU 72 calculates driving force to be applied to the electric motor based on vehicle speed and accelerator operation values detected through sensors).

Yamamoto does not disclose: 
at least one map defines a braking force to be obtained by electric power generation of the electric motor such that the braking force corresponds to the accelerator operation value and the vehicle speed, and 
the processor uses a map, among the plurality of maps and the at least one map, corresponding to the operation value of the second operation member detected through the sensor, and calculates the driving force or a braking force based on the vehicle speed and the accelerator operation value detected through the sensors.

In other words, Yamamoto discloses using a plurality of maps as described to calculate a driving force but does not disclose using at least one map corresponding to operation value of the second operation member detected through the sensor to calculate a braking force based on the vehicle speed and the accelerator operation values detected through the sensors

However, Mikami teaches: 
at least one map defines a braking force to be obtained by electric power generation of the electric motor such that the braking force corresponds to the accelerator operation value and the vehicle speed (9:46-55, 11:1-10, 11:34-66, 12:1-8 Fig. 4 Step S3 – further detailed in Fig. 6 Step R1 – Yes Accelerator operation is smaller than predetermined threshold and then S4-2 which is further detailed in Fig. 8 Steps Q2-1-Q2-6, Maps 9A-9B selected in step Q2-5 which detail a braking force to be applied based on speed), and 
the processor uses the at least one map, corresponding to the operation value of the second operation member detected through the sensor, and calculates the braking force based on the vehicle speed and the accelerator operation value detected through the sensors (3:9-12, 8:53-67, 9:1-5, 11:1-10, 11:34-66, 12:1-8, Fig. 8 Steps Q2-5 Q2-6 Processor uses one of maps 9A-9B based on transmission position (corresponding to second operation member) and calculates braking force to be applied based on speed detected through the detectors. The braking maps are selected in response to a determination that the accelerator pedal is detected to be less than a predetermined threshold as detailed in R1-Yes. Please note that either the transmission shift or the operation of the shift lever 80 would read on the second operation member because either can be used to make the map selection).

In other words, Mikami teaches that a braking force map as described can also be used to calculate a braking force based on vehicle speed and the accelerator operation value being less than a threshold.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Yamamoto to include the above limitations as detailed in Mikami with the motivation being to prevent the waste of kinetic energy while also simulating an engine brake to provide a more desirable feel to the operator as detailed in Mikami 5:15-25. 

As per Claim 11, Yamamoto discloses the electric vehicle according to claim 10, 

Yamamoto does not disclose: 
wherein force defined by the at least one map changes from the driving force to the braking force at a predetermined vehicle speed

However, Mikami et al. teaches: 
wherein force defined by the at least one map changes from the driving force to the braking force at a predetermined vehicle speed (11:34-66, 12:1-8, Fig. 9A – 9D Maps show that driving force transitions to braking force at set speeds).
The motivation to combine Yamamoto and Mikami et al. is provided in rejection to claim 10. 

As per Claim 12, Yamamoto discloses the electric vehicle according to claim 10, 

Yamamoto does not disclose: 
wherein the braking force calculated by the processor decreases in accordance with an increase in the operation value of the second operation member, and 5Application No. 15/976,816Docket NoYM-0526 the processor calculates the braking force larger than 0 when the operation value of the second operation member is at a maximum

However, Mikami et al. teaches: 
wherein the braking force calculated by the processor decreases in accordance with an increase in the operation value of the second operation member, and 5Application No. 15/976,816Docket NoYM-0526 the processor calculates the braking force larger than 0 when the operation value of the second operation member is at a maximum (11:34-66, 12:1-8, Fig. 9A – 9D Braking force decreases from Map corresponding to drive position 1 to driver position 4 (increase in operation value) and at drive position 4 there is a braking force larger than zero).
The motivation to combine Yamamoto and Mikami et al. is provided in rejection to claim 10. 

As per Claim 13, Yamamoto discloses the electric vehicle according to claim 12, 

Yamamoto does not disclose: 
wherein the at least one map corresponds to the maximum operation value of the second operation member, and the at least one map defines a braking force larger than 0 (Fig. 9D).

However, Mikami et al. teaches:
wherein the at least one map corresponds to the maximum operation value of the second operation member, and the at least one map defines a braking force larger than 0 (11:34-66, 12:1-8, Fig. 9A – 9D Map corresponding to drive position 4 (maximum operation of second operation member) defines a braking force larger than zero). 
The motivation to combine Yamamoto and Mikami et al. is provided in rejection to claim 10. 

As per Claim 15, Yamamoto discloses the electric vehicle according to claim 10, 

Yamamoto does not disclose: 
wherein the force defined by the plurality of maps and the at least one map changes from the driving force to the braking force at a predetermined vehicle speed, and the predetermined vehicle speed decreases in accordance with an increase in the operation value of the second operation member.

However, Mikami et al. teaches:
wherein the force defined by the plurality of maps and the at least one map changes from the driving force to the braking force at a predetermined vehicle speed, and the predetermined vehicle speed decreases in accordance with an increase in the operation value of the second operation member (11:34-66, 12:1-8, Fig. 9A – 9D Maps show that driving force transitions to braking force at set speeds and the set speeds decrease as the drive position moves from 4 to 1 (under one interpretation of increase in operation value of second operation member). For example, shift lever 80 moves towards the right could be considered an increase).
The motivation to combine Yamamoto and Mikami et al. is provided in rejection to claim 10. 

As per Claim 16, Yamamoto discloses the electric vehicle according to claim 10, 

Yamamoto does not disclose:
wherein the processor calculates the braking force larger than 0 when the accelerator operation value is at a maximum and the operation value of the second operation member is at a maximum

However, Mikami et al. teaches:
wherein the processor calculates the braking force larger than 0 when the accelerator operation value is at a maximum and the operation value of the second operation member is at a maximum (9:46-55, 15:17-30 Fig. 4 Step S3 further detailed in Fig. 6 R1- Accelerator Pedal On through Fig. 4 S10-No Mode 3 is selected which outputs regenerative braking force to charge the battery. Therefore regenerative braking will occur even when the accelerator operation value is at a maximum and the transmission range is at a maximum).
The motivation to combine Yamamoto and Mikami et al. is provided in rejection to claim 10. 

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto (US 2011/0202222 A1) in view of Gittenberger et al. (DE 102016211478) in further view of Sato (US 2013/0225362 A1).

As per Claim 14, Yamamoto discloses the electric vehicle according to claim 1, wherein at least one of the plurality of maps defines a driving force for a partial region of an operating region of the electric motor such that the driving force corresponds to the accelerator operation value and the vehicle speed [0012, 0035-0036, 0041-0042, 0046-0047, 0060]; Fig. 3A Steps S100-S130, Fig. 7 Maps are stored that includes drive forces to be output based on speed and accelerator operation values);

Yamamoto does not disclose: 
wherein at least one of the plurality of maps defines a driving force for a partial region of an operating region of the electric motor such that the driving force corresponds to the accelerator operation value and the vehicle speed and defines a braking force for another partial region of the operating region of the electric motor such that the braking force corresponds to the accelerator operation value and the vehicle speed. 

	However, Sato teaches:
wherein at least one of the plurality of maps defines a driving force for a partial region of an operating region of the electric motor such that the driving force corresponds to the accelerator operation value and the vehicle speed and defines a braking force for another partial region of the operating region of the electric motor such that the braking force corresponds to the accelerator operation value and the vehicle speed ([0056, 0081]; Fig. 4 Torque map includes a driving force and a braking force corresponding to vehicle speed and accelerator operation value). 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Yamamoto to include the above limitations as detailed in Sato with the motivation being to perform regenerative braking and conserve kinetic energy. 

Alternatively, Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Ballard (US 2012/0083958 A1) in view of Yamamoto (US 2011/0202222 A1). Claim 18 is rejected as being unpatentable over Ballard (US 2012/0083958 A1) in view of Yamamoto (US 2011/0202222 A1). 

Examiner’s Note: An alternative rejection is provided for claim 1 to better align with amendments, including amendments to the new dependent claims 22 and 23. 

As per Claim 1, Ballard discloses an electric vehicle comprising: 
an electric motor that drives the vehicle ([0021-0022] Vehicle may be electric or a hybrid vehicle having a partially driven electric drive system)
a first operation member that is configured to receive an operation from a driver ([0009, 0058]; Fig. 2, Fig. 10 Receive throttle position)
a second operation member that is configured to receive an operation from the driver ([0004, 0009, 0058]; Fig. 2, Fig. 10 Receive gear selector)
a storage device ([0009, 0011] Memory) storing information on a plurality of operation values of the second operation member and having a plurality of maps stored therein, where each map includes information about a plurality of accelerator operation values, where the accelerator operation value is an operation value of the first operation member, and where information about each accelerator operation value defines driving forces to be output from the electric motor such that a particular driving force corresponds to a vehicle speed and an accelerator operation value ([0059-0060, 0071, 0074]; Fig. 2, Fig. 7a-7b, Fig. 10 Different transmission models and associated maps are stored and driving force is determined based on gear selection and a map of driving forces to be output corresponding to vehicle speed and accelerator operation values)
and a processor that refers to a map, among the plurality of maps, thereby calculates a driving force to be output from the electric motor based on a vehicle speed and an accelerator operation value detected through sensors ([0059-0061, 0074]; Calculate driving force to be output based on vehicle speed and accelerator operation value)
wherein the plurality of operation values of the second operation member vary between 0-100% ([0004, 0011] Gear selector is a lever with unique positions. Therefore, the operation values vary between 0-100%, from one side of the lever to the other. For example, this is visually depicted in Fig. 1 of Gittenberger DE 102016211478) 

While Ballard discloses the above limitations including using values of a second operation member and the described map of accelerator operation values to control a driving force, Ballard does not explicitly disclose that each map corresponds with a value of a second operation member. 

However, Yamamoto teaches: that each map used to calculate driving force to be output from an electric motor corresponding to a vehicle speed and accelerator operation value may respectively correspond to a value of the second operation member ([0012, 0035-0036, 0041-0042, 0046-0047, 0060]; Fig. 3A Steps S100-S130, Fig. 7 For each gear range set by the driver through shifting (operation value of the second operation member) a map is stored that includes drive forces to be output based on speed and accelerator operation values, for example through an electric motor in an electric vehicle). 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ballard to include the above limitations as detailed in Yamamoto with the motivation being to improve the output characteristics of driving force and improve energy efficiency through shifting operations as detailed in Yamamoto [0007]. 

As per Claim 18, Ballard discloses the electric vehicle according to claim 1, 

Ballard does not explicitly disclose in the example embodiments that the second operation member is a rotatable grip or a foot lever. 

	However, Ballard teaches in the background section that the second operation member may be a rotatable grip or a foot lever ([0004] Gear selector may be foot-operated lever). 

Ballard discloses the claimed invention including an electric vehicle that controls driving force based on maps and the detailed input information. In the example embodiments, an automobile is selected to represent the invention and therefore the throttle is not shown as an accelerator grip. However, Ballard recognizes that an electric vehicle that would use this process includes a motorcycle [0004] with a foot-lever. It would have been obvious to one of having ordinary skill in the art at the time of the invention to provide the foot lever described in the background section with the motivation being to increase the rider experience by simulating manual transmission as detailed in Ballard [0007]. 

Claims 22 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Ballard (US 2012/0083958 A1) in view of Yamamoto (US 2011/0202222 A1) in further view of Itou (JP 2009/078576A). 

As per Claim 22, Ballard discloses the electric vehicle according to claim 1, wherein the first operation member is a throttle ([0009]).

Ballard does not disclose: accelerator grip, an accelerator lever, or a thumb accelerator member which is configured to be pushed by a thumb.

However, Itou et al. teaches that the throttle can be an accelerator grip ([0001, 0024] Throttle grip controls acceleration). 

Ballard discloses the claimed invention including an electric vehicle that controls driving force based on maps and the detailed input information. Ballard recognizes that an electric vehicle that would use this process includes a motorcycle [0004]. However, in the example embodiments, an automobile is selected to represent the invention and therefore the throttle is not shown as an accelerator grip. Itou et al. discloses that it is known in the art that a motorcycle would include an accelerator grip to provide similar features of simulating driving force in an electric vehicle. It would have been obvious to one of having ordinary skill in the art at the time of the invention to provide the accelerator grip of Itou et al. with the motivation being to provide an electric motorcycle capable of embodying the driving feeling of engine-driven motorcycles as detailed in Itou et al. [0001]. 

As per Claim 23, Ballard discloses: The electric vehicle according to claim 1, 

Ballard does not disclose further comprising a handle; wherein the first operation member is attached to the handle. 

However, Itou teaches: further comprising a handle; wherein the first operation member is attached to the handle ([0001, 0024] Throttle grip controls acceleration).

Ballard discloses the claimed invention including an electric vehicle that controls driving force based on maps and the detailed input information. Ballard recognizes that an electric vehicle that would use this process includes a motorcycle [0004]. However, in the example embodiments, an automobile is selected to represent the invention and therefore the throttle is not shown as an accelerator grip. Itou et al. discloses that it is known in the art that a motorcycle would include a handle to provide similar features of simulating driving force in an electric vehicle. It would have been obvious to one of having ordinary skill in the art at the time of the invention to provide the accelerator grip of Itou et al. with the motivation being to provide an electric motorcycle capable of embodying the driving feeling of engine-driven motorcycles as detailed in Itou et al. [0001].

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNMARIE IRWIN whose telephone number is (571)272-5120.  The examiner can normally be reached on Monday - Thursday, 6:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski, can be reached at 571-272-2706.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/A.I./Examiner, Art Unit 3669                

/JESS WHITTINGTON/Examiner, Art Unit 3669